      Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 1 of 45 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                         )
 ABBVIE INC. and ABBVIE BIOTECHNOLOGY )
 LTD,                                    )
                                         )
                             Plaintiffs, )
                                         )
 v.                                      )                 C.A. No. 1:21-cv-1530
                                         )
 ALVOTECH HF.,                           )                 JURY TRIAL DEMANDED
                                         )
                             Defendant.  )
                                         )


                                          COMPLAINT

       Plaintiffs AbbVie Inc. and AbbVie Biotechnology Ltd (collectively, “AbbVie” or

“Plaintiffs”) allege as follows against Defendant Alvotech hf. (“Alvotech” or “Defendant”).

                                       INTRODUCTION

       1.      AbbVie Inc. is an American company headquartered in this District in North

Chicago, Illinois. AbbVie has expended vast resources over decades developing HUMIRA®

(adalimumab), a complex biologic drug that is approved to treat eleven diseases and has helped

more than one million patients. In 2020, AbbVie invested more than $5 billion in R&D. AbbVie’s

hard work, ingenuity, research, and persistent development of HUMIRA®, including work under

the supervision of AbbVie’s leadership in North Chicago, Illinois, by AbbVie scientists in a first

manufacturing facility in Worcester, Massachusetts and a second facility in Puerto Rico, ultimately

created a market worth billions of dollars.

       2.      Biologic drug manufacturing is a complex and sensitive process that requires

significant investments in time and expertise to develop and fine-tune on a commercial scale.
      Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 2 of 45 PageID #:2




AbbVie, having spent the resources to develop such high volume, continual processes, carefully

guards this information, sharing it with its employees only on a need-to-know basis, including in

order to train them on how to perform the commercial, large scale, high quality-manufacturing

processes. As discussed further below, this detailed confidential and proprietary information is

distinct and of a different nature from AbbVie’s inventions related to adalimumab formulations,

improved manufacturing processes, and methods of treatment of debilitating diseases that have

been published in AbbVie’s patents related to adalimumab.

       3.      Alvotech, like other biosimilar drug companies, seeks to enter the U.S. market with

a copycat version of AbbVie’s HUMIRA®. But Alvotech took a shortcut. Instead of investing the

necessary time and resources to independently develop the manufacturing process for its

biosimilar, Alvotech embarked on an unlawful plot to surreptitiously take AbbVie’s confidential

and proprietary trade secrets related to the confidential large scale manufacturing process for

HUMIRA® in order to develop and manufacture its copycat product.

       4.      Alvotech’s plan to steal AbbVie’s technologies started with a plot to target AbbVie

from the inside, through its personnel. While he was still employed by AbbVie, Alvotech recruited

and hired Rongzan Ho, a team leader of upstream manufacturing for HUMIRA® who had

substantial access to AbbVie’s proprietary technologies. Alvotech tasked the former HUMIRA®

team leader with developing and overseeing manufacturing for its copycat version of HUMIRA®.

       5.      Just before leaving AbbVie, and for the benefit of and at the direction of Alvotech,

Mr. Ho transmitted confidential and proprietary AbbVie trade secret information to his personal

email account for use by Alvotech in violation of his obligations to AbbVie. Mr. Ho attempted to

email this confidential and proprietary trade secret information to himself three times and, after

AbbVie’s security systems blocked his email titled “Useful Information” the first two times, Mr.



                                                2
      Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 3 of 45 PageID #:3




Ho deceptively renamed it “Keep in touch (AbbVie)” and overrode the security warning notice to

finally succeed in emailing AbbVie’s trade secrets to his personal email account on the third try.

Alvotech’s recruit, and by extension Alvotech, unlawfully took AbbVie’s confidential trade secret

materials to Alvotech for use in his work there, including by using information taken from AbbVie

to develop and implement the manufacturing of a knockoff version of the exact same drug that he

was responsible for at AbbVie.

       6.      AbbVie did not know nor could it have reasonably discovered Alvotech’s plan to

steal AbbVie’s confidential and proprietary trade secrets related to the commercial manufacturing

process for HUMIRA® at that time. Alvotech, including through its employee, concealed its

unlawful acquisition and use of AbbVie’s confidential and proprietary trade secrets. First, in

connection with and within the scope of his imminent employment at Alvotech, Mr. Ho transmitted

confidential and proprietary AbbVie trade secret information to his personal email account.

Second, to cover his tracks and dissuade AbbVie from looking closely at his departure, Mr. Ho

affirmatively misrepresented that he had “expunged all AbbVie information from any computer,

word processor, external storage device, in email or cloud storage or other device belonging to me

or under my control.” He also declared that he had “returned all information . . . in [his] possession

. . . relating or belonging to AbbVie and/or its affiliates . . . including but not limited to

confidential, sensitive and/or proprietary information such as . . . development know-how, trade

secrets, techniques, processes, [and] procedures . . . information and documentation . . . .” March

2, 2018 Rongzan Ho Decl.. Third, Mr. Ho concealed that he was going to work at Alvotech to

help it develop and oversee the manufacture of a copycat of the drug he was responsible for at

AbbVie and made misleading statements that he was leaving AbbVie for career development




                                                  3
        Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 4 of 45 PageID #:4




reasons, “mainly to learn single-use bio reactors and other new technologies.” February 14, 2018

Rongzan Ho Exit Interview Form.

         7.     On February 24, 2021, AbbVie wrote to Alvotech’s CEO, Mark Levick, regarding

its belief that Alvotech had embarked on an unlawful plot to surreptitiously take AbbVie’s

confidential and proprietary trade secrets related to the manufacturing process for HUMIRA® to

develop and manufacture its competing biosimilar product. AbbVie asked Alvotech to address

this belief, particularly given the timing of Alvotech’s hiring of Mr. Ho, the timing of his tenure

with Alvotech, and the timing of Alvotech’s announcements regarding its biosimilar to AbbVie’s

HUMIRA®. In its March 3, 2021 response, Alvotech did not deny that Mr. Ho worked on a

biosimilar to HUMIRA® while employed at Alvotech. Alvotech also did not deny that it deployed

Mr. Ho in the exact same role he performed at AbbVie and tasked him with developing and

overseeing manufacturing for a biosimilar of the exact same drug that he was responsible for at

AbbVie, AVT02, a high-concentration HUMIRA® biosimilar, again in violation of his obligations

to AbbVie. 1 And while Alvotech stated it would investigate AbbVie’s claims, it never presented

the results of any investigation, let alone any exculpatory evidence or even a denial that a theft had

occurred. Nor has Alvotech taken any steps to remediate its willful and malicious conduct.

         8.     Further, Alvotech not only recruited AbbVie’s employee, Mr. Ho, but has

continued to recruit AbbVie employees with intimate knowledge of the HUMIRA® manufacturing

process. At least two additional AbbVie employees have been recruited by Alvotech and hired in

May 2020. Alvotech also attempted to recruit, without success, one or more additional AbbVie

employees through at least one recruiter, specifically inquiring about a position to work on

Alvotech’s biosimilar to AbbVie’s HUMIRA® as part of the job description.



1
    March 3, 2021 Correspondence from Alvotech counsel to AbbVie counsel (copy on file).

                                                  4
      Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 5 of 45 PageID #:5




       9.        Alvotech’s willful and malicious misappropriation of AbbVie’s trade secrets leaves

AbbVie no choice but to file this lawsuit seeking injunctive relief and recovery of damages for the

harm that has been caused by Alvotech’s illegal conduct.            Alvotech’s conduct threatens

uncontrolled and irreparable dissemination of AbbVie’s trade secrets around the world, as

Alvotech already built a biologics manufacturing facility in Iceland and recently announced a joint

venture to build a new biologics manufacturing facility in China. Unless enjoined, Alvotech’s

illegal actions will serve as a roadmap to use AbbVie’s trade secrets for both Alvotech and other

companies that have not adequately invested in their own independent research and development.

                                          THE PARTIES

       10.       Plaintiff AbbVie Inc. is a corporation organized and existing under the laws of

Delaware with its corporate headquarters at 1 North Waukegan Road, North Chicago, Illinois

60064. AbbVie Inc. is engaged in the development, sale, and distribution of a broad range of

pharmaceutical and biologic drugs, including HUMIRA®.

       11.       Plaintiff AbbVie Biotechnology Ltd (“ABL”) is a corporation organized and

existing under the laws of Bermuda, with a place of business at Clarendon House, 2 Church Street,

Hamilton HM1l, Bermuda and a manufacturing facility in Barceloneta, Puerto Rico. Through

intermediate organizations, Plaintiff AbbVie Inc. owns Plaintiff ABL.

       12.       Defendant Alvotech hf. is a company organized and existing under the laws of

Iceland, with its principal place of business at Saemundargata 15-19, 101 Reykjavik, Iceland.

                                 JURISDICTION AND VENUE

       13.       This action arises under the Defend Trade Secrets Act of 2019 (“DTSA”), 18 U.S.C.

§§ 1836(b)-(c). This action also arises under the Illinois Trade Secrets Act (“ITSA”), 765 ILCS

1065/1 et seq.



                                                 5
      Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 6 of 45 PageID #:6




        14.     This Court has subject matter jurisdiction over the federal claims asserted in this

Complaint under 28 U.S.C. § 1331 because this action arises under the DTSA. Further, this Court

has supplemental jurisdiction under 28 U.S.C. § 1367 over the Illinois trade secrets claim because

it is so closely related to AbbVie’s claim for misappropriation of trade secrets under the DTSA

that it forms part of the same case or controversy.

        15.     In addition, this Court has subject matter jurisdiction under 28 U.S.C. § 1332(a)

because the amount in controversy exceeds $75,000, excluding interest and costs, and the parties

are citizens of different states and/or foreign states.

        16.     This Court has personal jurisdiction over Alvotech. Alvotech has purposefully

directed activities at residents of Illinois and this District, and this action arises out of and relates

to those activities. For example, Alvotech, at least through Mr. Ho, knowingly misappropriated

trade secrets owned by AbbVie. AbbVie Inc. is headquartered in Illinois and this District, and

these trade secrets originated in the United States, including being developed under the leadership

of AbbVie’s management in Illinois in the first AbbVie manufacturing facility in Worcester,

Massachusetts and a second AbbVie facility in Puerto Rico. During Mr. Ho’s employment,

AbbVie’s email server for its Singapore facility and the back-up server for the Singapore file-share

server that housed the Excel spreadsheets containing AbbVie’s confidential and proprietary

information and trade secrets that Mr. Ho misappropriated were both hosted in Alpharetta,

Georgia, further confirming the trade secrets were misappropriated from the United States.

Moreover, Alvotech has taken the costly, significant step of submitting an abbreviated Biologics

Licensing Application (“aBLA”) to the United States Food and Drug Administration (“FDA”)

seeking approval to engage in the commercial use, sale, and/or distribution of its competing

biosimilar product throughout the United States, including in Illinois. Furthermore, Alvotech sent



                                                   6
      Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 7 of 45 PageID #:7




its aBLA to AbbVie Inc. at its corporate headquarters in North Chicago, Illinois. Alvotech’s

competing biosimilar product is derived from, utilizes, contains, embodies, or was developed, in

whole or in part, with the benefit or use of AbbVie’s trade secret information. Alvotech’s aBLA

submission constitutes a formal act that reliably indicates plans to engage, directly or indirectly,

in marketing of its competing biosimilar product throughout the United States, including in Illinois.

If Alvotech’s aBLA is approved, its competing biosimilar product will be sold in, directed to, and

prescribed by physicians practicing in Illinois and/or administered to patients in Illinois. Further,

Alvotech’s trade secret misappropriation has led to foreseeable harm and injury to AbbVie

throughout the United States, especially in Illinois where AbbVie Inc. resides. As such, Alvotech

has established sufficient minimum contacts with this District, such that it should reasonably and

fairly anticipate being called into court in this District.

        17.     Venue is proper in this federal District pursuant to 28 U.S.C. § 1391. Alvotech is

incorporated in Iceland and may be sued in any judicial district in the United States in which

Alvotech is subject to personal jurisdiction. Additionally, venue is proper because AbbVie Inc.

resides in this District, has made significant investments of both equipment and engineering talent,

manages the trade secret technologies from its headquarters in this District, sells products

including HUMIRA® in this District, and has suffered harm in this District.

                          ADDITIONAL FACTUAL ALLEGATIONS

        A.      AbbVie Embarked on Decades of Research, Investment, and Innovation

        18.     HUMIRA® belongs to a category of drugs known as biologics. Biologics are

complex proteins manufactured in living cells rather than by chemical synthesis. These are

critically important drugs that are difficult to develop, manufacture, formulate, and administer.

Within the category of biologics, HUMIRA® is unique because it was the first fully-human

antibody approved by the FDA. In bringing HUMIRA® from the laboratory to patients in the

                                                    7
      Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 8 of 45 PageID #:8




United States and various countries throughout the world, AbbVie operated in uncharted territory.

In 1996, AbbVie invented the adalimumab antibody, the active ingredient in HUMIRA®. But that

was only the first step. Since then, AbbVie has embarked on over two decades of research,

investment, and innovation, including in particular in the United States and in this District.

       19.     As part of its commitment to improve patients’ lives, AbbVie has dedicated

substantial resources to an extensive clinical trial program.        AbbVie’s clinical research on

HUMIRA® includes over 100 clinical trials, many of which were conducted at sites in the United

States including sites in this District, and resulted in FDA approval for the treatment of eleven

indications, including rheumatoid arthritis, juvenile idiopathic arthritis, psoriatic arthritis,

ankylosing spondylitis, Crohn’s disease (adult and pediatric), ulcerative colitis (adult and

pediatric), plaque psoriasis, hidradenitis suppurativa, and uveitis. To date, over 1.1 million patients

have benefited from AbbVie’s pioneering work on HUMIRA®.

       20.     AbbVie has also spent many years developing its complex manufacturing processes

for adalimumab and HUMIRA®, including in the United States. As discussed above, unlike

traditional drugs, HUMIRA® is a complex biologic manufactured in living organisms. The

manufacturing process for such a complex biologic is a sophisticated, expensive, and highly

specialized process. As discussed below, the manufacturing process for HUMIRA® may be

divided into three parts: (1) upstream manufacturing, (2) downstream manufacturing, and (3)

formulation.

       21.     The upstream manufacturing process for HUMIRA® begins by establishing a bank

of mammalian cells engineered to produce a specific protein, adalimumab. Once the cell bank has

been established, cells from the bank are removed, thawed, and cultured in an environment that is

precisely controlled to encourage the growth of cells (the expansion stage) and ultimately the



                                                  8
      Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 9 of 45 PageID #:9




production of adalimumab (the production stage). The production is then harvested to remove

cells and cell debris, resulting in an adalimumab-containing solution that may enter the

downstream manufacturing process.

       22.     During the downstream manufacturing process, the adalimumab-containing

solution is processed to reduce impurities. The purified adalimumab-containing solution may then

be formulated into HUMIRA®. Before AbbVie’s launch of HUMIRA®, patients prescribed anti-

TNFα biologics had to go to the hospital or infusion clinic to receive their medicine intravenously

(e.g., REMICADE®) or mix batches of medicine at home (which was difficult for patients with

inflamed joints) and inject themselves twice a week (e.g., ENBREL®). But AbbVie invested in

and created a liquid formulation of the HUMIRA® antibody suitable for subcutaneous

administration. As a result of AbbVie’s innovation, patients were able, for the first time, to inject

their medicine at home, using pre-filled syringes, and take fewer injections.            The added

convenience and precision has improved patients’ lives and increased compliance without

sacrificing HUMIRA®’s outstanding efficacy.

       23.     AbbVie also invested significant resources in developing a high concentration,

citrate-free formulation of HUMIRA® including in the United States. This formulation works like

original HUMIRA® but requires less liquid to inject and causes less pain following injection, both

of which are advantages over the original HUMIRA® formulation.              AbbVie’s considerable

investment in developing and offering different formulations and concentrations of adalimumab

provides substantial benefits to patients.

       24.     AbbVie has been granted patents on aspects of its manufacturing process, but like

every manufacturer in the industry, AbbVie maintains considerable details of its large-scale,

continual manufacturing process as secrets. These details include, for example, AbbVie’s day-to-



                                                 9
    Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 10 of 45 PageID #:10




day procedures for monitoring, adjusting, and controlling numerous process parameters, including

plant equipment set-up and operation. They also include AbbVie’s day-to-day procedures for

monitoring cell count, viable cell density, and indicators of contamination, as well as AbbVie’s

day-to-day procedures for measuring, preparing, monitoring, and controlling process components

and parameters.   The detailed aspects of AbbVie’s manufacturing process, including these

parameters and others, ensure a high quality, consistent, and efficient manufacturing process.

These processes also reflect years of trial-and-error, and set out what to do in manufacturing

adalimumab.

Development of AbbVie’s Manufacturing Process for HUMIRA®

       25.    AbbVie’s first manufacturing facility for HUMIRA® was what is now AbbVie

Bioresearch Center, Inc.’s (“ABC”) facility in Worcester, Massachusetts. Under the leadership of

AbbVie management in North Chicago, Illinois, AbbVie’s scientists at ABC developed AbbVie’s

first commercial-scale manufacturing process. When AbbVie outgrew its Worcester facility, it

built a new ABL manufacturing facility in Barceloneta, Puerto Rico.        Based on AbbVie’s

experience and continued investment in research and development, ABC and ABL continued to

improve upon the manufacturing process, focusing on quality, consistency, and efficiency. The

sum of this know-how was embodied in ABL’s Puerto Rico facility, which was the first AbbVie

facility to manufacture AbbVie’s high concentration, citrate-free formulation of HUMIRA®.

AbbVie Trade Secrets

       26.    AbbVie’s manufacturing process for HUMIRA® is the product of meticulous, time-

consuming, and expensive research. While aspects of the process have been described in patents

and patent applications, AbbVie’s more than two decades of experience and investment in its

processes have generated substantial know-how for AbbVie in the form of confidential and



                                              10
    Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 11 of 45 PageID #:11




proprietary trade secrets.   The manufacturing process for HUMIRA® becomes increasingly

complex when it is run continually at large scale, and AbbVie’s confidential and proprietary trade

secrets include the technical know-how required to run a high quality, efficient, and consistent

commercial-scale manufacturing process for adalimumab, as well as protocols to avoid many

pitfalls that would otherwise be encountered.

       27.     The highly confidential documents and materials misappropriated by Alvotech,

which include very detailed technical requirements and specifications regarding AbbVie’s

manufacturing processes for HUMIRA®, are included in “AbbVie’s Trade Secrets.” These

confidential materials include shift notes, stock lists, training statuses, weekly checklists, and

detailed process steps for the upstream HUMIRA® manufacturing process.

       28.     AbbVie’s Trade Secrets also include the following information, both alone and in

combination:

               a.     the materials, equipment (including care and maintenance), step-by-step
                      instructions, control parameters, expected yields, and testing and sampling
                      techniques for the HUMIRA® manufacturing process;

               b.     training programs to ensure competency of required personnel, coordinate
                      management of resources and equipment, and for commissioning and
                      qualification of new equipment and new areas;

               c.     detailed descriptions of know-how and experience regarding the trial,
                      errors to avoid, development, and engineering process runs required to
                      bring a new facility online; and

               d.     detailed descriptions of knowledge and understanding of ABL’s
                      manufacturing facilities in Barceloneta, Puerto Rico, and Singapore,
                      including their design and operation.

       29.     Such information is critically important because the output of one step in the

manufacturing process is the input to the next step. Over its decades of experience manufacturing

HUMIRA®, AbbVie has developed sophisticated protocols, procedures, timelines, and checklists

to ensure achievement of an efficient and consistent upstream manufacturing process. Such

                                                11
    Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 12 of 45 PageID #:12




information is documented, for example, in voluminous multi-sheet Excel spreadsheets amassing

hundreds of rows and columns and hundreds of pages of information. AbbVie even has documents

providing day-by-day manufacturing instructions for adalimumab spanning multiple months.

       30.     While this information is important for efficiently maintaining existing

commercial-scale operations, it is also crucial for launching commercial-scale operations in a new

facility. Even with AbbVie’s well-established protocols for producing adalimumab, and its

substantial know-how in commercial-scale adalimumab manufacturing, it takes years to bring a

new facility online. Indeed, even with an FDA-approved manufacturing process, AbbVie must

manufacture various engineering and process batches in order to register a new facility with the

FDA as an adalimumab manufacturing site. AbbVie also must ensure that the general operations

of the facility, including room classifications, HVAC, gowning procedures, and material and

personnel flows, are acceptable to the FDA.

       B.      AbbVie Protects Its Confidential and Proprietary Trade Secrets

       31.     As a leader in the biologics industry, AbbVie has expended considerable resources

in R&D, which has resulted in significant confidential and proprietary trade secrets, including the

AbbVie Trade Secrets. In 2020, for example, AbbVie invested more than $5 billion in R&D. As

a result of its substantial investment in and decades-long dedication to innovation, AbbVie has

been awarded patents covering, inter alia, adalimumab and HUMIRA®. But AbbVie also keeps

significant aspects of its processes—especially its manufacturing processes—as trade secrets to

protect their value and the significant investments AbbVie has made in their development. This

confidential information derives considerable independent economic value from being not

generally known outside of AbbVie.

       32.     AbbVie protects its confidential and proprietary trade secrets, including the AbbVie

Trade Secrets, in numerous ways, including by restricting access to confidential information only

                                                12
     Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 13 of 45 PageID #:13




to select individuals, and even then, only subject to strict confidentiality and non-disclosure

agreements. For example, as a condition of their employment and as part of their employment

agreement, AbbVie’s employees sign non-disclosure agreements pursuant to which they agree,

among other things, to not use or disclose AbbVie’s confidential information, including trade

secrets, outside of their work for AbbVie.

        33.    AbbVie implements various policies across its drug product development

operations to limit access to trade secrets and other sensitive data to those employees who need to

know the information. These policies include: marking confidential documents and materials as

such where appropriate; restricting access to physical files; maintaining documents out of plain

view; requiring secure passwords for, and limiting access to, computers and networks that contain

trade secrets; prohibitions against discussing confidential information in common areas such as

the cafeteria, lobbies, or intra-company events; and distributing information on a need-to-know

basis. AbbVie additionally provides its trade secret policy statement in employee handbooks and

legal education programs and conducts periodic reviews of confidentiality policies.

        34.    AbbVie’s trade secret policies for maintaining and managing trade secrets within

its drug product development organization apply to all drug product development employees in

the United States and Singapore and are kept and managed from an AbbVie site in Lake County,

Illinois.

        35.    As to significant non-public and non-patented aspects of all manufacturing

processes, including the manufacturing process for HUMIRA®, AbbVie has always maintained

these details as quintessential trade secrets. For example, manufacturing processes and details are

routinely identified as trade secrets at training seminars for AbbVie scientists and engineers.

Managers in manufacturing are responsible for maintaining and managing information regarding



                                                13
    Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 14 of 45 PageID #:14




AbbVie’s manufacturing processes under a formal data loss prevention program. Much of the

information regarding manufacturing processes—while known to specialized professionals

responsible for manufacturing—is stored on non-networked servers, is subject to encryption

policies, may only be accessed by those who need to know, and requires the use of two-factor

authentication. Additionally, all such information is restricted from communication outside of

AbbVie personnel and devices and must be returned prior to an employee leaving AbbVie.

       36.     AbbVie also implements policies to limit employees who may need to know trade

secret information from disseminating it further. Employee obligations to protect trade secrets

include, but are not limited to: prohibitions against disclosing the trade secret information

externally; implementing procedures for visitors, such as signing in and out, wearing a visitor’s

badge, and requiring an escort; prohibitions against disclosing confidential information during new

employee interviews; limiting tours of the facility; having applicants sign a confidentiality and

non-disclosure agreement; prohibiting photography on AbbVie premises; prohibiting the use of

non-AbbVie devices, and non-AbbVie servers and drives; designating and classifying data,

documents and emails according to classification policies; and reminding departing employees of

their obligation to keep AbbVie trade secrets confidential, especially with respect to a new

employer.    All of these measures apply to all non-public information regarding AbbVie’s

manufacturing process for HUMIRA®.

       37.     In pursuing business opportunities, AbbVie restricts disclosure of trade secret

information by requiring disclosure only if absolutely necessary. If disclosure must occur, AbbVie

requires a license or non-disclosure agreement, itself a confidential document, that describes the

information being disclosed, states the purpose(s) for the disclosure and the permitted exclusive




                                                14
    Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 15 of 45 PageID #:15




use(s) of the information, and reiterates the other party’s obligation to maintain the secrecy of the

information.

       C.      AbbVie Expanded Its Manufacturing to Singapore and Hired Mr. Ho

       38.     In 2014, AbbVie announced that it would build a new manufacturing facility in

Singapore. AbbVie Singapore was being built to manufacture, among other things, a high-

concentration (100 mg/mL) HUMIRA® dosage form according to the manufacturing process

developed and implemented in the United States under the supervision of AbbVie’s leadership in

North Chicago, Illinois, first at ABC in Worcester and then improved by ABL in Puerto Rico, with

contributions from others, including in this District.

       39.     Mr. Ho began working at AbbVie Singapore on March 1, 2016, shortly after the

building was equipped with electricity. He was hired to work in AbbVie Singapore’s Biologics

Operations, which was responsible for the manufacture of the high-concentration citrate-free

HUMIRA® dosage form. Mr. Ho learned, among other steps, how AbbVie performs the critical

steps of cultivating the genetically engineered cells needed to make adalimumab and causing them

to produce large quantities of consistent product in the context of a complex manufacturing

environment. Mr. Ho was one of several Team Leaders in Biologics Operations, namely, for

AbbVie’s upstream manufacturing of HUMIRA®.

       40.     Having a prominent role as Team Leader for upstream manufacturing, Mr. Ho

gained intimate knowledge of AbbVie’s manufacturing process for HUMIRA® that was developed

under the supervision of AbbVie’s leadership in North Chicago, Illinois by ABC in Worcester and

ABL in Puerto Rico, and which was developed and guarded under AbbVie’s strict disclosure

controls.

       41.     Mr. Ho learned how AbbVie prepares adalimumab. He also learned how AbbVie

sets up components and process equipment; operates, monitors, and adjusts the operation of

                                                 15
    Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 16 of 45 PageID #:16




equipment including bioreactors, scales, and analytical tools; and performs process sampling for

adalimumab.

       42.     Mr. Ho was involved in setting up the plant in Singapore from the ground up so

also learned what approaches did not work when manufacturing adalimumab. AbbVie optimized

its processes over time, constantly improving to increase efficiencies through trial-and-error and

based on AbbVie’s prior experiences. Mr. Ho was aware of and involved in many of these changes

to AbbVie’s processes from the beginning, and the processes Mr. Ho worked on and that were

disclosed in the trade secret documents he stole from AbbVie reveal how to manufacture

adalimumab and what errors and inefficiencies to avoid.

       43.     Through his training at AbbVie, Mr. Ho was qualified to execute, and was certified

to train other biotechnologists to execute, many AbbVie upstream manufacturing tasks.

       44.     Further, AbbVie selected Mr. Ho as one of a handful of employees to spend several

months at ABL’s manufacturing facility in Puerto Rico to study the HUMIRA® manufacturing

processes developed there such that they could be implemented at AbbVie Singapore.             In

particular, Mr. Ho trained in Puerto Rico for several months beginning on May 16, 2016. While

in Puerto Rico, he was trained on the specific processes, automations, principles of manufacture,

and quality systems that ABL developed for the Puerto Rico facility based on contributions from

scientists throughout the United States. At the end of the training, Mr. Ho was expected to

demonstrate hands-on competency with the HUMIRA® drug substance manufacturing process.

       45.     Further, Mr. Ho learned and had access to highly sensitive documents describing

how to coordinate commissioning and qualification activities needed to bring the manufacturing

facility at AbbVie Singapore online.     Such documents included, inter alia: documentation

describing the commissioning and qualification of new equipment and new areas; AbbVie’s



                                               16
    Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 17 of 45 PageID #:17




standard operating procedures; AbbVie’s training programs; documentation describing how

AbbVie conducts trial, development, and engineering process runs; and documentation describing

AbbVie’s process validation.     These highly sensitive AbbVie documents—many of which

originated in the United States, including Massachusetts and Puerto Rico—ensure that department

and site metric goals are achieved through schedule adherence and quality execution. As part of

his work at AbbVie, Mr. Ho helped devise training plans and coordinate the preparation of training

materials for Upstream and Downstream personnel.

       46.     Mr. Ho was exposed to and learned AbbVie’s most highly sensitive information

regarding the manufacturing of HUMIRA®, including AbbVie Trade Secrets. He not only learned

and had access to documents describing AbbVie’s manufacturing process for HUMIRA®, but he

also learned and had access to documents describing how AbbVie operates and runs its

manufacturing facilities in order to achieve an efficient and consistent continual manufacturing

process for HUMIRA®. Indeed, Mr. Ho spent several months in Puerto Rico specifically for the

purpose of observing and learning ABL’s manufacturing process for HUMIRA®. This involves,

for example: critical information about the timing of various process parameters; information

about materials for laboratory operations, such as logbook monitoring, equipment maintenance,

and requisition of material; and information about AbbVie’s inventory of non-bill of materials

laboratory consumables, including about how much is consumed per process run.               Such

information is crucial for running a commercial-scale manufacturing process like that developed

and implemented in ABL’s facility in Puerto Rico.

       47.     Indeed, the know-how required to manufacture a single batch of adalimumab is

vastly different than the know-how required to continually run a large-scale manufacturing process

for commercial-scale production of adalimumab. Manufacturing a single batch of adalimumab



                                               17
      Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 18 of 45 PageID #:18




does not require nearly the same level of sophisticated protocols, procedures, timelines, and

checklists required for commercial-scale production of adalimumab. And Mr. Ho not only learned

and had access to documents describing AbbVie’s know-how for running a continual high-quality

manufacturing process for commercial-scale production of adalimumab, but also he learned and

had access to documents describing AbbVie’s know-how for bringing a new facility online. Even

with AbbVie’s decades of institutional knowledge and technical know-how, it took years and

numerous experimental batch runs to bring AbbVie Singapore online.

         D.     Rongzan Ho Was Obligated to Protect the Secrecy of AbbVie’s Confidential
                and Proprietary Trade Secrets and to Refrain from Working in an
                Analogous Role at a Competitor

         48.    Mr. Ho was and is obligated to preserve and protect the secrecy and confidentiality

of AbbVie’s information and to refrain from working in an analogous role at a competitor.

         49.    Indeed, Mr. Ho entered into an employment agreement with AbbVie Singapore in

which he agreed to the “Non-Disclosure of Confidential Information,” including to “use all best

efforts to protect the secrecy and confidentiality of Confidential Information.” 2 He further agreed

he would “not, during the term of employment with the Company or thereafter, use or disclose, or

assist in the disclosure to others, directly or indirectly, any Confidential Information.” 3 The

employment agreement defines “Confidential Information” as “all discoveries, inventions,

improvements and innovations, whether or not registrable, methods, processes, techniques, shop

practices, formulae, compounds, compositions, organisms, computer software, equipment,

research data, clinical and pharmacological data, marketing, pricing and sales information,

personnel data, customer lists, financial data, plans and all other know-how, trade secrets and




2
    Mr. Ho Employment Contract ¶ 11 (signed February 29, 2016).
3
    Id.

                                                18
    Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 19 of 45 PageID #:19




proprietary information which are in the possession of any company within the AbbVie Group and

which have not been published or disclosed to the general public.” 4

       50.     As part of his employment agreement, Mr. Ho further agreed to a “Non-Compete

Agreement” that he would “not, during the term of employment with the Company or for a period

of one (1) year after the expiration of this contract or termination of employment with the

Company, in each country in which the Company or its affiliates conducts business, engage,

directly or indirectly, in any activity or employment, for the benefit of you or others, in a manner

that contributes to any research, discovery, development, manufacture, importation, marketing,

promotion, sale or use of one or more Competing Products.” 5 The employment agreement defines

“Competing Products” as “any product, process or service that has the same or similar purpose or

use as a product, process or service researched, discovered, developed, manufactured, imported,

marketed, sold, offered for sale or used by any company within the AbbVie Group, which is related

in any way to your employment with the Company.” 6

       51.     AbbVie markets and sells HUMIRA® in Iceland.

       52.     On February 29, 2016, Mr. Ho executed the employment agreement, which

included the “Non-Disclosure of Confidential Information” and “Non-Compete Agreement,”

indicating his “understanding and full acceptance of the foregoing terms and conditions.” 7

       53.     Further, in connection with his resignation from AbbVie Singapore, Mr. Ho assured

AbbVie Singapore that he would comply with his obligations. In particular, on March 2, 2018,




4
  Id.
5
  Id. ¶ 10.
6
  Id.
7
   Other former employees hired away by Alvotech also executed employment contracts with
AbbVie Singapore having the same provision for non-disclosure of confidential information and
the same non-compete agreement.

                                                19
    Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 20 of 45 PageID #:20




Mr. Ho executed a declaration by which he confirmed that he returned, destroyed, or expunged all

AbbVie information in his possession, custody, or control. 8 He further confirmed that he had

returned all devices and other properties belonging to AbbVie; that he had not shared, disclosed,

or otherwise used any AbbVie information; and that he had not intentionally made any third party

aware that he possessed AbbVie information. 9

          E.    Mr. Ho Sent AbbVie’s Confidential and Proprietary Trade Secrets to His
                Personal Email Before Departing from AbbVie Singapore

          54.   Despite clear obligations to protect AbbVie’s trade secrets, Mr. Ho conspired with

Alvotech to steal them while intentionally concealing that theft from AbbVie. Specifically, in his

exit interview, Mr. Ho stated that his “Reason for Resignation” was for “Career Development

Opportunities” “mainly to learn” “new technologies.” Contrary to Mr. Ho’s misdirection, he had

accepted employment at Alvotech as a senior executive involving the same responsibilities as his

employment at AbbVie—complex upstream manufacturing for biologics. Even worse, Alvotech

tasked Mr. Ho with developing and overseeing the upstream manufacturing for the exact same

drug that he was responsible for at AbbVie—AVT02, a high-concentration HUMIRA® biosimilar.

While still in AbbVie’s employ and with full access to the AbbVie Trade Secrets, and in

furtherance of his new employment, Mr. Ho executed Alvotech’s unlawful scheme, as set forth

herein.

          55.   Prior to his departure from AbbVie Singapore, Mr. Ho intentionally overrode

AbbVie’s security systems in order to send AbbVie’s confidential and proprietary information,

including certain AbbVie Trade Secrets, from his AbbVie email (which was hosted at a data center

in the United States, as explained above) to his personal Google email account. Google stores data


8
 Mr. Ho Departure Declaration (signed March 2, 2018).
9
  Other former AbbVie employees hired away by Alvotech executed identical departure
declarations with AbbVie Singapore.

                                                20
     Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 21 of 45 PageID #:21




associated with personal Google mail accounts in its data centers, including its thirteen data centers

located in the United States. 10

        56.     In particular, Mr. Ho attached Excel spreadsheets containing AbbVie’s confidential

and proprietary information and trade secrets to an email titled, “Useful info.” Mr. Ho attempted

to send this email, but its transmission was blocked by AbbVie’s security systems.

        57.     Roughly ten minutes later, Mr. Ho again attempted to forward the “Useful info”

email to his personal email account.        And again, AbbVie’s security systems blocked the

transmission of the email.

        58.     Roughly four hours later, Mr. Ho retitled the email “Keep in touch (AbbVie)” and

attempted to send the email to his personal email account. As described below, this was a

misleading title for the email, as the attached documents had nothing to do with “keep[ing] in

touch.” Rather, they were and included highly sensitive AbbVie trade secrets, which indeed would

be very “useful info” for a biosimilar competitor to have, as explained below. On the third try,

Mr. Ho overrode AbbVie’s security warning notice and successfully transmitted the documents.

As alleged herein, to conceal his theft on behalf of Alvotech, Mr. Ho subsequently signed a

declaration representing that he had returned and destroyed all AbbVie confidential information,

including that he “expunged all AbbVie information from any computer, word processor, external

storage device, in email or cloud storage or other device belonging to me or under my control.”

March 2, 2018 Rongzan Ho Decl. As alleged herein, that declaration, unbeknownst to AbbVie,

was false.




10
        https://www.google.com/about/datacenters/locations/;
https://www.businessinsider.com/google-data-centers-store-all-your-photos-and-emails-2015-
6#data-centers-basically-power-all-of-googles-services-so-they-need-to-run-24-hours-a-day-2.

                                                 21
    Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 22 of 45 PageID #:22




       59.     The attachments to this email included Excel spreadsheets containing certain of

AbbVie’s highly confidential and proprietary information, including AbbVie Trade Secrets, that

Mr. Ho had access to during his employment at AbbVie.                 These Excel spreadsheets are

voluminous. Indeed, each contains multiple sheets. One Excel spreadsheet, for example, contains

twenty-three sheets, each of which is over 250 rows, totaling over 5,700 rows of information.

Another multi-sheet Excel spreadsheet contains multiple sheets with more than 100 rows of

information. And yet another multi-sheet Excel spreadsheet contains one sheet, which alone has

nearly 300 columns and over 130 rows, providing day-by-day instructions and other information

spanning months.

       60.     These confidential files contain detailed information about AbbVie’s upstream

manufacturing process for HUMIRA®, which was developed over more than two decades of

research in development at ABC in Worcester and ABL in Puerto Rico. For example, the files

contain information about specific cell culture process parameters and conditions. They also

provide information about the timing of various process parameters. They include culture data

(e.g., viable cell density and viability) and provide dates for seed train and production culture steps.

They also provide extensive logistical information and materials for laboratory operations, such as

logbook monitoring, equipment maintenance, and requisition of materials. They also provide a

detailed inventory of non-bill of materials laboratory consumables, including details about

quantities consumed per process run. Further, they provide detailed logistical information on how

to continually produce adalimumab in order to establish commercial-scale adalimumab production

in a new facility. These documents reflect a portion of the knowledge Mr. Ho was exposed to

during his employment, which is why AbbVie required him to sign the Non-Compete Agreement

as part of his employment contract. The one year Non-Compete Agreement reflects that even in



                                                  22
       Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 23 of 45 PageID #:23




the absence of taking any such documents, a significant waiting period would be necessary such

that Mr. Ho’s knowledge and memory of AbbVie’s confidential information could begin to fade,

to decrease the likelihood he would use AbbVie Trade Secrets for a competitor’s benefit,

intentionally or otherwise.

         61.   Mr. Ho took files containing AbbVie Trade Secrets and, unbeknownst to AbbVie,

used them and the other highly confidential and proprietary AbbVie Trade Secrets he learned

during his employment at AbbVie, including during his training at ABL in Puerto Rico, in his

identical role at AbbVie’s competitor, Alvotech. Mr. Ho’s surreptitious and considerable efforts

to take AbbVie’s know-how demonstrates his intention to use that know-how at Alvotech and

reflects not only the value he ascribed to it as he prepared to move from one adalimumab

manufacturing facility to another, but also the value that Alvotech recognized and targeted him

for.

         62.   After his interview at Alvotech in Iceland, Mr. Ho returned to AbbVie and

downloaded documents that he thought would be “useful” information that Alvotech would want

based on what he learned during his job interview.

         63.   As explained below, after relocating from Singapore to Iceland, Alvotech installed

Mr. Ho in the exact same role he performed at AbbVie—complex upstream manufacturing for

biologics. Even worse, Alvotech tasked Mr. Ho with developing and overseeing the upstream

manufacturing for the exact same drug that he was responsible for at AbbVie—AVT02, a high-

concentration adalimumab biosimilar. Alvotech used at least Mr. Ho’s extensive knowledge and

background regarding AbbVie’s manufacturing process, including AbbVie confidential and

proprietary information including AbbVie Trade Secrets, to develop and execute Alvotech’s

manufacturing process for AVT02. Further, the Excel spreadsheets Mr. Ho took by intentionally



                                               23
    Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 24 of 45 PageID #:24




subverting AbbVie’s security systems provided him with highly confidential and proprietary

AbbVie Trade Secrets that, by definition, would aid or assist Alvotech in developing and executing

Alvotech’s manufacturing process for AVT02.

       64.     Alvotech knew or had reason to know that the AbbVie Trade Secrets were acquired

by improper means, including at least through Mr. Ho. Specifically, by way of at least Mr. Ho’s

acts in furtherance of his employment for Alvotech, Alvotech acquired and then disclosed and/or

used AbbVie’s Trade Secrets without express or implied consent by AbbVie, and Alvotech knew

or had reason to know that the AbbVie Trade Secrets were derived from or through a person who

had used improper means to acquire the AbbVie Trade Secrets, acquired under circumstances

giving rise to a duty to maintain the secrecy of the AbbVie Trade Secrets or limit the use of the

AbbVie Trade Secrets, and/or derived from or through a person who owed a duty to AbbVie to

maintain the secrecy of the AbbVie Trade Secrets or limit the use of the AbbVie Trade Secrets.

Alvotech’s decision to specifically target and hire a manufacturing leader who specialized in the

manufacturing process for the exact antibody it was looking to copy cannot be explained by mere

chance or coincidence. Alvotech sought out Mr. Ho based on his access to AbbVie Trade Secrets,

particularly those relating to adalimumab manufacturing. This is further confirmed by its decision

to also target and hire additional AbbVie employees.

       F.      Alvotech Misappropriated AbbVie’s Confidential and Proprietary Trade
               Secrets

       65.     Alvotech misappropriated AbbVie’s Trade Secrets to gain technology and know-

how to commercially manufacture a consistent, high-quality, cost-effective biosimilar product to

AbbVie’s HUMIRA®.




                                               24
     Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 25 of 45 PageID #:25




       66.    Alvotech was a relative latecomer to the biologics industry, formed only in 2013. 11

It later announced its mission to provide follow-on biosimilar versions of certain monoclonal

antibodies. 12 While Alvotech set ambitious goals and timelines, its founder and chief investor,

Robert Wessman, became painfully aware of the complexities involved in manufacturing

biosimilar products. The time, effort, investment, and resources required to develop a commercial

manufacturing process for a biosimilar adalimumab proved difficult, as demonstrated by a series

of delays and changes in management.

       67.    Missed timelines and continuous changes in management took their toll. Alvotech

fell behind and competitors began beating it to the market. Starting in 2015, applicants began

submitting aBLAs for adalimumab, i.e., biosimilars of AbbVie’s HUMIRA®. 13 And starting in

September, 2016, the FDA has approved six. 14




11
   Wessman, Robert, The Story of Alvogen and the founding of a pharma empire, World Finance:
The Voice of the Market (Jan. 22, 2018), available at https://www.worldfinance.com/markets/ the-
story-of-alvogen-and-the-founding-of-a-pharma-empire (last visited Feb. 19, 2021) (“Alvogen has
also ventured into the biosimilars space via its sister company Alvotech, which was founded by
Wessman in 2013.”)
12
   Alvotech invests $250 million in Biopharmaceuticals, Alvotech Newsroom Post (Mar. 5, 2013),
available at https://www.alvotech.com/newsroom/alvotech-and-finesse-collaborate (last visited
Mar. 3, 2021).
13
    FDA BLA Approval Letter, Amgen, Inc., BLA 761024, available at https://www.
accessdata.fda.gov/drugsatfda_docs/appletter/2016/761024Orig1s000ltr.pdf (last visited mar. 3,
2021); FDA BLA Approval Letter, Boehringer Ingelheim Pharmaceuticals, Inc., BLA 761058,
available            at           https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2017/
761058Orig1s000ltr.pdf (last visited Mar. 3, 2021); FDA BLA Approval Letter, Sandoz Inc., BLA
761071,      available    at      https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2019/
761071Orig1s000ltr.pdf (last visited Mar. 3, 2021); FDA BLA Approval Letter, Samsun Bioepis
Co., Ltd., BLA 761059, available at https://www.accessdata.fda.gov/drugsatfda_docs/appletter/
2019/761059Orig1s000ltr.pdf (last visited Mar. 3, 2021); FDA BLA Approval Letter, Pfizer, Inc.,
BLA 761118, available at https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2019/
761118Orig1s000ltr.pdf (last visited Mar. 3, 2021); FDA BLA Approval Letter, Mylan
Pharmaceuticals Inc., BLA 761154, available at https://www.accessdata.fda.gov/
drugsatfda_docs/appletter/2020/761154Orig1s000ltr.pdf (last visited Mar. 3, 2021).
14
   Id.

                                                25
     Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 26 of 45 PageID #:26




              Biosimilar Competitor                  aBLA Submitted          aBLA Approved
 Amgen Inc.                                      November 25, 2015        September 23, 2016
 Boehringer Ingelheim Pharmaceuticals, Inc.      October 27, 2016         August 25, 2017
 Sandoz Inc.                                     October 30, 2017         October 30, 2018
 Samsung Bioepis Co., Ltd.                       July 23, 2018            July 23, 2019
 Pfizer, Inc.                                    November 16, 2018        November 15, 2019
 Mylan Pharmaceuticals Inc.                      July 12, 2019            July 6, 2020


       68.      Alvotech began working with an external recruiter, Ayesah Khanon of Ark Talent

Group, Head of European Life Sciences & Corporate Accounts, to seek out those with experience

in the field of biosimilars. 15 Ms. Khanon sought out AbbVie’s Mr. Ho on behalf of Alvotech.

According to Ms. Khanon, Mr. Ho “performed really well at the interview and was offered the role

straight away.” 16 Between Alvotech’s immediate offer of employment and Mr. Ho’s departure

from AbbVie several weeks later, Mr. Ho had ample access to AbbVie Trade Secrets that were

advantageous to both Mr. Ho in his new role and Alvotech on its path to commercial adalimumab

production.

       69.      Alvotech welcomed Mr. Ho, and his Alvotech responsibilities mirrored those skills

and know-how he obtained through the highly specialized training and restricted access he

received at AbbVie. For example, at both AbbVie and Alvotech, Mr. Ho was responsible for

maintaining batch consistency, ensuring cell banking, preparing campaign summary reports, and

audit readiness.

       70.      Alvotech experienced difficulties with implementing MES because it was its

partner’s, Finesse, first attempt to transition from a lab scale to a full manufacturing execution.


15
  See https://www.arktalent.co.uk/meet-the-team/ (last visited Mar. 8, 2021).
16
   Rongzan Ho LinkedIn Profile, available at https://www.linkedin.com/in/rongzan/?original
Subdomain=is (last visited Feb. 18, 2021) (see Recommendation Received from Ayesha Khanon
on April 13, 2018 and Recommendation Given to Ayesha Khanon on April 12, 2018).

                                                26
     Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 27 of 45 PageID #:27




Mr. Ho, however, touts his MES skills developed at AbbVie on his LinkedIn profile. 17 While at

AbbVie, he was involved with commissioning and qualification activities in the start-up phase,

engineering runs, and process validation, including authoring Standard Operating Procedures for

AbbVie’s HUMIRA® upstream manufacturing process. 18 Mr. Ho was involved in similar steps of

manufacturing at Alvotech, including working with Alvotech’s media/buffer prep, single-use

mixer system, fed-batch cell culture, and single-use Bioreactor system, and albeit unbeknownst to

AbbVie, he was working on the manufacturing process for a copycat of HUMIRA®. 19 Alvotech

hired Mr. Ho “straight away,” as it knew or had reason to know that he had AbbVie confidential

information, know-how, and other AbbVie Trade Secrets uniquely-suited to helping make up time

lost by Alvotech’s delayed manufacturing project.

       71.     After Alvotech hired Mr. Ho, on July 9, 2018, Alvotech publicly announced its

interest in developing an adalimumab biosimilar product. 20 A co-worker in the same group at

Alvotech, Arunas Maisaitis, posted a recommendation on Mr. Ho’s LinkedIn profile, stating he

was “impressed by Rongzan[’s][sic] problem solving attitude - Believe it. Achieve it . . . .” 21




17
     Rongzan Ho LinkedIn Profile, available at https://www.linkedin.com/in/rongzan/?original
Subdomain=is (last visited Feb. 18, 2021).
18
    Id.
19
   Id..
20
    ClinicalTrials.gov NCT03579823, “Comparative Safety, Tolerability, Pharmacokinetic Study
of AVT02 (100MG/ML) and Humira (100MG/ML) in Healthy Volunteers (ALVOPAD),”
available at https://www.clinicaltrials.gov/ct2/show/NCT03579823?term=Alvotech&draw=
2&rank=3 (last visited Feb. 24, 2021) (identifying “First Posted: July 9, 2018” and “Sponsor:
Alvotech Swiss SG”).
21
     Rongzan Ho LinkedIn Profile, available at https://www.linkedin.com/in/rongzan/?original
Subdomain=is (last visited Feb. 18, 2021) (see Recommendation Received from Arunas Maisaitis
on July 23, 2018).

                                                 27
     Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 28 of 45 PageID #:28




       72.      Mr. Ho’s work at Alvotech through December 2018 also included “Technology

Transfer” where he authored technology transfer standard operating procedures. 22 This again was

very similar to his work at AbbVie, where he authored Standard Operating Procedures in, for

example, the inoculation and fermentation areas, including operating bioreactors, adjusting

equipment operation, performing process sampling and routine measurements, and documentation

review. Once again, unbeknownst to AbbVie, such work was performed by Mr. Ho on Alvotech’s

copycat drug.

       73.      Approximately six months after Mr. Ho started at Alvotech, Alvotech’s Iceland

manufacturing facility received its manufacturing licensure from the Icelandic Medicines

Agency. 23

       74.      Two days later, on September 27, 2018, Alvotech announced that “it was entering

into a joint venture with Changchun High & New Technology Industries Group Inc. which will

enable Alvotech to develop, manufacture and commercialize its biosimilar portfolio in China.” 24

The joint venture would include “[a] new state-of-the-art biologics facility built in China.” 25 The

construction of a new biologics manufacturing facility in China would require further use of

manufacturing know-how.




22
    Rongzan Ho LinkedIn Profile, available at https://www.linkedin.com/in/rongzan/?original
Subdomain=is (last visited Feb. 18, 2021).
23
   Alvotech receives manufacturing license for its Biopharmaceutical facility, Alvotech Newsroom
Post (Sept. 25, 2018), available at https://www.alvotech.com/newsroom/alvotech-receives-
manufacturing-license-for-its-biopharmaceutical (last visited Feb. 19, 2021).
24
   Alvotech and Changchun High & New Technology Industries enter into agreement, Alvotech
Newsroom Post (Sept. 27, 2018), available at https://www.alvotech.com/newsroom/alvotech-and-
changchun-high--new-technology-industries (last visited Feb. 24, 2021).
25
   Id.

                                                28
     Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 29 of 45 PageID #:29




        75.     In January 2019, less than one year after starting at Alvotech, Mr. Ho changed roles

from a Scientist/DSM-USP Specialist (Level III, Expert) 26 to Manager, DSM-USP

Manufacturing. 27

        76.     As an Alvotech Manager, Mr. Ho led “an expanding team of 15 highly skilled direct

reports in the full suite of Upstream Processing (USP) activities in Drug Substance Manufacturing

(DSM), including media/feeds preparation, cell banking, cell revival and inoculation preparation

(seed train expansion from cell back to shake flask) to rocker and single-use bioreactors, and

harvest for fed-batch mode, as well as ATF perfusion bioreactor for continuous mode, for both

internal and external (CMO) projects.” 28

        77.     In that role, Mr. Ho was “responsible for related senior management activities,”

including at least:

                a.     FTE requisition and hiring;

                b.     CMO business/clientele due diligence, i.e., facility fit assessment,
                       equipment readiness, material sourcing, FMECA and risk mitigation, high
                       level batch and supply planning, operations and staff performance
                       management;

                c.     Policy-crafting and compliance;

                d.     Audits and inspections;

                e.     Cross-functional matrix teamwork;

                f.     Technology transfer;

                g.     Process validation (JMP);

                h.     OPEX and CAPEX planning and projects such as forecasting and
                       procurement of consumables, and vendor/equipment selection, design,

26
    Rongzan Ho LinkedIn Profile, available at https://www.linkedin.com/in/rongzan/?original
Subdomain=is (last visited Feb. 18, 2021).
27
    Rongzan Ho LinkedIn Profile, available at https://www.linkedin.com/in/rongzan/?original
Subdomain=is (last visited Feb. 18, 2021).
28
   Id.

                                                 29
       Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 30 of 45 PageID #:30




                       integration till implementation of single-use in-process monitoring probes
                       (pH, biomass capacitance), ATF10 perfusion system and Manufacturing
                       Execution System (Werum PAS-X); and

                 i.    Operational excellence – continuous improvements for streamlining
                       processes/workflows and enhancing EHS, as well as cost, waste, error and
                       risk reduction initiatives, etc. 29

           78.   Notably, Mr. Ho obtained AbbVie Trade Secrets and confidential information

relating to the above-listed subject matter through his work at AbbVie Singapore and he had access

to documents containing confidential information including AbbVie Trade Secrets. For example,

Mr. Ho’s work at AbbVie Singapore involved extensive supply planning and access to related

documents to ensure completion of each step of the upstream manufacturing process and

progression to the next step. Mr. Ho’s work at AbbVie also involved training other

biotechnologists and qualifying them to execute upstream manufacturing tasks. Further, he had

access to standard operating procedures and other documentation while at AbbVie Singapore and

learned and had access to documents to coordinate commissioning and qualification activities

necessary for bringing the manufacturing facility at AbbVie Singapore online. He also conducted

trial, development, and engineering process runs and validated the process, and he had access to

related documents. Mr. Ho gained an understanding of and had access to documents describing

AbbVie’s inventory of non-bill of materials laboratory consumables, including about how much

is consumed per process run. He also was qualified to execute, and was certified to train other

biotechnologists to execute, operation of various process equipment, including in-process

monitoring probes, and access to related training materials. Thus, the majority of Mr. Ho’s work

at Alvotech fell squarely within the scope of his work at AbbVie, and at least based on Rongzan

Ho’s wrongful acts within the scope of his employment for Alvotech, Alvotech knew or had reason



29
     Id.

                                                30
     Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 31 of 45 PageID #:31




to know that Mr. Ho would use AbbVie’s Trade Secrets, confidential information and know-how

in his work for Alvotech.

       79.     While employed at Alvotech, Mr. Ho touted his expertise and experience in

working on AbbVie’s citrate-free formulation in his speaker biography where he noted that he was

involved in the startup of AbbVie’s Singapore facility “for Citrate-Free Adalimumab,” connecting

his prior AbbVie work to his work at Alvotech. 30

       80.     On February 25, 2019, Alvotech announced that it met with the Changchun High

& New Technology Industries Group Inc. to discuss the groundbreaking of the new state-of-the-

art biopharmaceutical manufacturing facility in Changchun that was part of their joint venture

announced in late 2018. 31 The construction of the China manufacturing facility threatens further

misuse and distribution of AbbVie confidential information, including AbbVie’s Trade Secrets.

       81.     On March 24, 2020, Alvotech stated that it would file for approval of AVT02 in

the U.S. in the second half of 2020. 32 The announcement explained that AVT02 is a biosimilar

monoclonal antibody to AbbVie’s HUMIRA®. This application was made in the United States,

and, once approved, will be used to manufacture products sold throughout the United States

including in this District, unfairly and irreparably harming AbbVie including in this District.

       82.     In order to seek and then receive approval for its aBLA, Alvotech needed, among

other items, a registered manufacturing facility compliant with the FDA’s good manufacturing



30
   Biologics Manufacturing Nordics 2020 Conference, Rongzan Ho speaker profile, available at
https://www.imapac.com/en/business_conferences/biologics-world-nordic/?lists=speakers (last
visited Mar. 4, 2021) (select “view details” for Mr. Ho Alvotech).
31
   Work begins on Alvotech-CCHN joint venture, Alvotech Newsroom Post (Feb. 25, 2019),
available at https://www.alvotech.com/newsroom/work-begins-on-alvotech-cchn-joint-venture-
in-china (last visited Feb. 24, 2021).
32
   Alvotech and DKSH partner to bring key biosimilar to Asia, Alvotech Newsroom Post (Mar. 24,
2020), available at https://www.alvotech.com/newsroom/alvotech-and-dksh-partner-to-bring-
key-biosimilar-to (last visited Feb. 24, 2021).

                                                31
     Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 32 of 45 PageID #:32




practice regulations. When submitting an aBLA, 33 the applicant must identify the establishment

that will be manufacturing the product, the manufacturing steps and/or type of testing, and the

establishment’s Registration (FEI) Number, MF Number, and DUNS Number. 34 The application

must also identify when the manufacturing site will be ready for inspection. 35 Manufacturing

information is provided as part of the application 36 and the applicant must certify that it will

comply with all applicable laws and regulations that apply to approved applications, including but

not limited to, . . . [g]ood manufacturing practice regulations . . . .”. 37 All of the manufacturing

training and know how that Mr. Ho received from AbbVie, which was provided to him through a

considerable investment of time and financial resources by AbbVie, helped Alvotech meet at least

these requirements, allowing Alvotech to seek approval of its aBLA in the United States.

       83.     Alvotech has attempted to overcome its late entry into biosimilars development by

obtaining AbbVie’s Trade Secrets and also its continued recruitment efforts targeting AbbVie

employees with in-depth expertise in HUMIRA® manufacturing in order to use their knowledge,

gained from experience working with and training based on AbbVie’s Trade Secret information,

to improperly speed along the commissioning process of their new manufacturing facility.

Alvotech went so far as to include a video featuring Mr. Ho on its recruitment webpage and posted

on LinkedIn by founder Robert Wessman approximately one year ago, where Mr. Ho touted




33
     FDA, Biologics License Applications (BLA) Process (CBER), available at
https://www.fda.gov/vaccines-blood-biologics/development-approval-process-cber/biologics-
license-applications-bla-process-cber (last visited Feb. 24, 2021).
34
   See Form FDA 356h; see also Guidance for Industry Providing Regulatory Submissions in
Electronic Format – Drug Establishment Registration and Drug Listing (available at
https://www.fda.gov/media/71146/download).
35
   See Form FDA 356h.
36
   See Form FDA 356h (listing application content of “Chemistry, manufacturing, and controls
information (e.g., 21 CFR 314.50(d)(1); 21 CFR 601.2)”).
37
   See Form FDA 356h (Certification section).

                                                 32
     Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 33 of 45 PageID #:33




Alvotech as an ideal place of employment with a prominent display of Mr. Ho’s name, and his

role as a Team Leader. 38

       84.     After Mr. Ho, at least two more AbbVie employees were recruited by Alvotech and

left AbbVie for work in Iceland to assist with commissioning in May 2020. A recruiter reached

out on behalf of Alvotech to one or more AbbVie employees and specifically inquired about work

on Alvotech’s biosimilar to AbbVie’s HUMIRA® as part of the job description.

       85.     Then, in July 2020, with the manufacturing license secured and Alvotech’s aBLA

ready for filing, Mr. Ho left Alvotech. 39

       86.     Shortly after Mr. Ho’s departure, on November 19, 2020, Alvotech announced that

the FDA has accepted its regulatory submission for AVT02 for review. 40 The announcement

explained that AVT02 is one of five product candidates from Alvotech that will be

commercialized, upon approval, in the U.S. 41 Alvotech previously announced, on August 5, 2020,

that its strategic partnership with Teva Pharmaceuticals Industries Ltd. would allow it “to secure

a leading position in the U.S. biosimilar market.” 42 Alvotech’s founder and Chairman, Robert



38
   Alvotech Iceland Website, Rongzan Ho Video Link, https://storf.alvotech.is/ (last viewed Feb.
25,      2021);      Andrew        Falconbridge      LinkedIn       Activity,     available    at
https://www.linkedin.com/in/andrew-falconbridge-56665323/detail/recent-activity/ (post in
activity history by Andrew Falconbridge, VP of Process Technology & Innovation at Alvotech,
sharing a post by Robert Wessman, Chairman & Founder of Alvotech, labeled as one year ago
with the message “At Alvotech, we have a talented team with a clear vision. Our employees are
proud to be part of a diverse cultural team who are striving for excellence every day. #proudtobe
#excellence #striving #diverse #talented #cultural”).
39
    Rongzan Ho LinkedIn Profile, available at https://www.linkedin.com/in/rongzan/?original
Subdomain=is (last visited Feb. 18, 2021). .
40
    Alvotech announces that the U.S. FDA and EMA have accepted regulatory submissions for
AVT02, a proposed biosimilar to Humira® (adalimumab), Alvotech Newsroom Post (Nov. 19,
2020), available at https://www.alvotech.com/newsroom/alvotech-announces-that-the-u.s.-fda-
and-ema-have-accepted (last visited Feb. 19, 2021).
41
   Id.
42
   Alvotech and Teva announce strategic partnership to collaborate in the U.S. biosimilar market,
Alvotech Newsroom Post (Aug. 5, 2020), available at https://www.alvotech.com/

                                               33
    Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 34 of 45 PageID #:34




Wessman, declared that the strategic alliance would “accelerate the introduction and adoption of

new biosimilar medicines for patients in the U.S. market.” 43 Alvotech is “responsible for the

development, registration and supply of the biosimilars” under the partnership agreement and will

“share profit from the commercialization of the biosimilars.” 44

       87.     Despite this announcement, Alvotech was late to the biosimilars development

process as other biosimilar versions of HUMIRA® had already gained FDA approval. These

earlier filed biosimilar competitors had copied the 50 mg/mL dosage form. Alvotech took a

different route. In a 2021 article, Mr. Wessman explained how Alvotech monitored and sought to

replicate AbbVie’s advances, switching gears from a 50mg adalimumab product to a 100mg high-

concentration product as soon as Alvotech “heard that AbbVie was getting ready to launch

100mg,” noting that Alvotech “did not even consider 50mg any more” despite being in the process

of developing a 50mg product. 45 Thus, Alvotech sought FDA-approval for a high-concentration

100 mg/mL adalimumab dosage form—the same concentration manufactured at AbbVie’s

Singapore facility by Mr. Ho. 46 Alvotech stated that “AVT02 contains a high concentration (100




newsroom/alvotech-and-teva-announce-strategic-partnership-to (last visited Feb. 24, 2021)
(emphasis added).
43
   Id.
44
    Id.
45
    Wallace, David, “Celltrion Wins Global First Approval For High-Concentration Humira
Biosimilar” Generics Bulletin (Feb. 15, 2021).
46
    Alvotech announces that the U.S. FDA and EMA have accepted regulatory submissions for
AVT02, a proposed biosimilar to Humira® (adalimumab), Alvotech Newsroom Post (Nov. 19,
2020), available at https://www.alvotech.com/newsroom/alvotech-announces-that-the-u.s.-fda-
and-ema-have-accepted (last visited Feb. 19, 2021); see also Alvotech completes enrollment of
phase III study involving biosimilar version of Humira®, Alvotech Newsroom Post (July 15, 2019),
available at https://www.alvotech.com/newsroom/alvotech-completes-enrollment-of-phase-iii-
study-involving (last viewed Feb. 19, 2021).

                                                34
     Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 35 of 45 PageID #:35




mg/ml) formulation, which is expected to be more convenient for patients. With AVT02, Alvotech

is well positioned to differentiate itself from other biosimilars in the market.” 47

        88.     The rest of the products in Alvotech’s “pipeline” are still years out. Alvotech’s

website is void of any announcements regarding an aBLA submission other than AbbVie’s

HUMIRA® product. 48 Indeed, in a recent 2021 interview, Alvotech’s Chief Commercial Officer

acknowledged that Alvotech is at least five years out before many of its purported products will

even complete the R&D phase. 49 In fact, other than the six clinical trials related to adalimumab,

only a single Phase 1 clinical trial for another product (a comparison of Alvotech’s AVT04 to

STELARA® (ustekinumab)) lists Alvotech as the sponsor on the ClinicalTrials.gov website. 50 The

status of this Phase 1 study is telling of the very early clinical stage that Alvotech’s “next” product

is in. 51 It was first posted on February 9 of this year, is not yet recruiting, and has an estimated

study completion date of mid-2022 that is based on a study start date of less than a month from

now on April 1, 2021. 52 Only if Alvotech successfully completes this initial and any further Phase

1 studies will it be able to even begin Phase 3 clinical trials.




47
   Alvotech completes enrollment of phase III study involving biosimilar version of Humira®,
Alvotech Newsroom Post (July 15, 2019), available at https://www.alvotech.com/newsroom/
alvotech-completes-enrollment-of-phase-iii-study-involving (last viewed Feb. 19, 2021).
48
    See Alvotech Newsroom, available at https://www.alvotech.com/newsroom (last visited Mar.
8, 2021).
49
   Interview of Anil Okay—General Manager, Adalvo & Chief Commercial Officer, Alvotech,
Pharmaboardroom.com, available at https://pharmaboardroom.com/interviews/anil-okay-general-
manager-adalvo-chief-commercial-officer-alvotech/ (last visited Mar. 3, 2021).
50
   Search results for “Alvotech” on ClinicalTrials.gov, available at https://clinicaltrials.gov/ct2/
results?recrs=&cond=&term=alvotech&cntry=&state=&city=&dist= (last visited Mar. 3, 2021).
51
   ClinicalTrials.gov NCT04744363, “Pharmacokinetics, Safety and Tolerability Study of AVT04
to EU Approved and US Licensed Stelara (Ustekinumab),” available at
https://clinicaltrials.gov/ct2/show/NCT04744363?term=alvotech&draw=2&rank=2 (last visited
Mar. 3, 2021).
52
   Id.

                                                  35
    Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 36 of 45 PageID #:36




       89.      Needing a “first” product to bring to market and hoping to make up for lost time,

Alvotech found an AbbVie employee who it knew would be able to help Alvotech skip ahead of

its competitors to the front of the line with a high-concentration product. Alvotech knew that Mr.

Ho worked on manufacturing a high-concentration product at AbbVie. Accordingly, Alvotech not

only installed Mr. Ho in a supervisory role overseeing upstream manufacturing (exactly what he

did at AbbVie) and tasked him to perform that role for a biosimilar of the exact same drug he

worked on while at AbbVie, but also tasked him with manufacturing the exact same dosage as he

manufactured at AbbVie—an admitted specialized dosage that Alvotech believed differentiates it

from other companies in the market. Alvotech could not have independently developed its

adalimumab biosimilar commercial manufacturing facility and manufacturing process,

particularly in the timeframe in which it did so, without the wrongful acquisition and use of

AbbVie’s Trade Secrets. Instead, Alvotech chose to misappropriate AbbVie’s Trade Secrets

through Mr. Ho, and recruit other former AbbVie employees, in order to commercially

manufacture its adalimumab biosimilar product.

                                            COUNT I

             Trade Secret Misappropriation Under the Defend Trade Secrets Act

                               (18 U.S.C. §§ 1836(b), 1839 et seq.)

       90.      AbbVie incorporates and re-alleges each and every allegation above as if fully set

forth herein.

       91.      AbbVie is the owner of certain valuable trade secrets relating to the manufacture of

HUMIRA®, including AbbVie Trade Secrets.              These trade secrets are related to AbbVie’s

HUMIRA® product that is used in or intended for use in interstate and foreign commerce. These




                                                 36
    Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 37 of 45 PageID #:37




confidential and proprietary trade secrets are of substantial, independent economic value and have

conferred a competitive advantage on AbbVie.

       92.     AbbVie’s Trade Secrets are not publicly known and are not readily ascertainable.

       93.     As stated above, Alvotech has submitted its aBLA for AVT02, a HUMIRA®

biosimilar product, to the FDA in the United States. Additionally, Alvotech intends to market and

sell AVT02 throughout the United States.

       94.     Former AbbVie employees including Mr. Ho gained access to AbbVie’s

confidential and proprietary trade secrets in the course of an employee-employer relationship with

AbbVie. AbbVie employee Mr. Ho—and by extension, Alvotech, for which he assumed a senior

position and in the course and scope of that position—acquired and retained AbbVie’s confidential

and proprietary trade secrets including after departing from AbbVie. Such acquisition and

retention of AbbVie’s confidential and proprietary trade secrets was improper, a breach of

confidential relationships with AbbVie, and a breach of Mr. Ho’s duties and obligations to

maintain the secrecy of AbbVie’s confidential and proprietary information.

       95.     In furtherance of its illegal scheme, Alvotech hired AbbVie employees including

Mr. Ho.

       96.     Contrary to Mr. Ho’s representations in connection with his departure from

AbbVie, it turns out that Alvotech, AbbVie’s direct competitor, deployed Mr. Ho in the exact same

role he performed at AbbVie—complex upstream manufacturing for biologics—and tasked Mr.

Ho with developing and overseeing the upstream manufacturing for the exact same drug that he

was responsible for at AbbVie—AVT02, a high-concentration (100 mg/mL) HUMIRA®

biosimilar. AbbVie is unaware of any actions Alvotech took to prevent Rongzan Ho from using

or disclosing AbbVie’s trade secrets; to the contrary, Alvotech placed him in the exact same role,



                                               37
    Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 38 of 45 PageID #:38




working with a biosimilar of the exact same antibody, as he had held immediately beforehand at

AbbVie. Alvotech also hired other former AbbVie employees that had access to some similar

information as Mr. Ho.

       97.     Former AbbVie employees including Mr. Ho subsequently used and disclosed in

connection with and within the scope of their employment by Alvotech AbbVie’s confidential and

proprietary trade secrets. Accordingly, Alvotech, through at least the actions of Mr. Ho within the

course and scope of his employment for Alvotech, has possessed and used the foregoing AbbVie

confidential and proprietary trade secrets, which are subject to confidentiality agreements in which

AbbVie employees including Mr. Ho expressly acknowledged and confirmed the confidential and

proprietary nature of these trade secrets.

       98.     Alvotech improperly acquired AbbVie’s confidential and proprietary trade secrets

through Mr. Ho, as well as recruited other AbbVie employees, as alleged above, and has since

continued to improperly and without authorization use those AbbVie trade secrets, including by

using them to achieve a viable manufacturing process, and using them to manufacture its biosimilar

adalimumab product.

       99.     Alvotech acquired, disclosed, and used AbbVie Trade Secrets despite that it knew

or had reason to know that the trade secrets were (1) acquired by improper means; and/or (2)

derived through a person who used improper means to acquire the trade secrets; and/or (3) acquired

under circumstances giving rise to a duty to maintain the secrecy of the trade secret or limit the

use of the trade secret; and/or (4) derived from or through a person who owed a duty to AbbVie to

maintain the secrecy of the trade secret or limit the use of the trade secret.

       100.    Alvotech has misappropriated AbbVie’s confidential and proprietary trade secrets

by acquiring, using, and/or disclosing AbbVie Trade Secrets, including by developing a



                                                  38
    Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 39 of 45 PageID #:39




manufacturing process, and manufacturing products. Alvotech committed numerous acts in

furtherance of this misappropriation in the United States, including by misappropriating trade

secrets that originated in the United States, through means located in the United States, and by

filing the aforementioned aBLA in the United States to produce products to be sold throughout the

United States.

       101.       Alvotech willfully and maliciously misappropriated AbbVie’s trade secrets in order

to gain economic value from that information.

       102.       AbbVie had taken reasonable steps to maintain the secrecy of its trade secrets,

including by requiring those who access AbbVie’s trade secrets, sign confidentiality and/or

nondisclosure agreements.

       103.       As a direct and proximate result of Alvotech’s current and continued

misappropriation of AbbVie’s trade secrets, AbbVie will suffer imminent and irreparable harm.

       104.       Unless enjoined by this Court, Alvotech’s acts of misappropriation will continue

and AbbVie will suffer irreparable harm.

       105.       AbbVie has no adequate remedy at law.

                                              COUNT II

                Trade Secret Misappropriation Under the Illinois Trade Secrets Act

                                       (765 ILCS 1065 et seq.)

       106.       AbbVie incorporates and re-alleges each and every allegation above as if fully set

forth herein.

       107.       AbbVie is the owner of certain valuable trade secrets relating to the manufacture of

HUMIRA®, including AbbVie Trade Secrets. These confidential and proprietary trade secrets are




                                                   39
    Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 40 of 45 PageID #:40




of substantial, independent economic value and have conferred a competitive advantage on

AbbVie.

       108.    AbbVie’s trade secrets are not publicly known and are not readily ascertainable.

       109.    As stated above, Alvotech has submitted its aBLA for AVT02, a HUMIRA®

biosimilar product, to the FDA in the United States. Additionally, Alvotech intends to market and

sell AVT02 throughout the United States, including in Illinois.

       110.    Former AbbVie employees including Mr. Ho gained access to AbbVie’s

confidential and proprietary trade secrets in the course of an employee-employer relationship with

AbbVie. AbbVie employee Mr. Ho—and by extension, Alvotech— acquired and retained

AbbVie’s confidential and proprietary trade secrets including after departing AbbVie. Such

acquisition and retention of AbbVie’s confidential and proprietary trade secrets was improper and

a breach of confidential relationships with AbbVie and duties to maintain the secrecy of AbbVie’s

confidential and proprietary information.

       111.    In furtherance of its illegal scheme, Alvotech hired AbbVie employees including

Mr. Ho.

       112.    Contrary to Mr. Ho’s representations in connection with his departure from

AbbVie, it turns out that Alvotech, AbbVie’s direct competitor, deployed Mr. Ho in the exact same

role he performed at AbbVie—complex upstream manufacturing for biologics—and tasked Mr.

Ho with developing and overseeing the upstream manufacturing for the exact same drug that he

was responsible for at AbbVie—AVT02, a high-concentration (100 mg/mL) HUMIRA®

biosimilar. AbbVie is unaware of any actions Alvotech took to prevent Mr. Ho from using or

disclosing AbbVie’s trade secrets; to the contrary, Alvotech placed him in the exact same role,

working with the exact same antibody, as he had held immediately beforehand at AbbVie.



                                               40
    Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 41 of 45 PageID #:41




Alvotech also hired other former AbbVie employees that had access to some similar information

as Mr. Ho.

       113.    Former AbbVie employees, including Mr. Ho, subsequently used and disclosed in

connection with and within the scope of their employment by Alvotech AbbVie’s confidential and

proprietary trade secrets. Accordingly, Alvotech, through at least the actions of Mr. Ho within the

course and scope of his employment for Alvotech, has possessed the foregoing AbbVie

confidential and proprietary trade secrets, which are subject to confidentiality agreements in which

AbbVie employees including Mr. Ho expressly acknowledged and confirmed the confidential and

proprietary nature of these trade secrets.

       114.    Alvotech improperly acquired AbbVie’s confidential and proprietary trade secrets

through Mr. Ho, as well as recruited other AbbVie employees, as alleged above, and has since

continued to improperly and without authorization use those AbbVie trade secrets, including by

using them to achieve a viable manufacturing process, and using them to manufacture its biosimilar

adalimumab product.

       115.    Alvotech acquired, disclosed, and used AbbVie Trade Secrets despite knowing or

having had a reason to know that the trade secrets were (1) acquired by improper means; and/or

(2) derived through a person who used improper means to acquire the trade secrets; and/or (3)

acquired under circumstances giving rise to a duty to maintain the secrecy of the trade secret or

limit the use of the trade secret; and/or (4) derived from or through a person who owed a duty to

AbbVie to maintain the secrecy of the trade secret or limit the use of the trade secret.

       116.    Alvotech has misappropriated AbbVie’s confidential and proprietary trade secrets

by acquiring, using, and/or disclosing AbbVie Trade Secrets, including by developing a

manufacturing process and manufacturing products. Alvotech committed numerous acts in



                                                 41
     Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 42 of 45 PageID #:42




furtherance of this misappropriation in the United States, including by misappropriating trade

secrets that originated in the United States, through means located in the United States, and by

filing the aforementioned aBLA in the United States to produce products to be sold throughout the

United States, including in Illinois.

        117.   Alvotech willfully and maliciously misappropriated AbbVie’s trade secrets in order

to gain economic value from that information.

        118.   AbbVie has taken reasonable steps to maintain the secrecy of its trade secrets,

including by requiring confidentiality and/or nondisclosure agreements to be signed by any party

granted access to AbbVie’s trade secrets.

        119.   As a direct and proximate result of Alvotech’s current and continued

misappropriation of AbbVie’s trade secrets, AbbVie will suffer imminent and irreparable harm in

Illinois.

        120.   Unless enjoined by this Court, Alvotech’s acts of misappropriation will continue

and AbbVie will suffer irreparable harm.

        121.   AbbVie has no adequate remedy at law.

                                          JURY DEMAND

        AbbVie requests trial by jury.

                                        PRAYER FOR RELIEF

WHEREFORE, AbbVie respectfully requests the following relief:

1.      Judgment in favor of AbbVie and against Alvotech on each cause of action alleged herein.

2.      Declare that Alvotech has no rights or privileges to use AbbVie’s trade secrets.

3.      Award a temporary restraining order, preliminary and/or permanent injunctive relief

pursuant to which Alvotech and all affiliates, employees, agents, officers, directors, attorneys,



                                                42
    Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 43 of 45 PageID #:43




successors, and assigns, and all those acting on behalf of or in active concert or participation with

any of them are ordered, enjoined, or restrained, directly or indirectly, anywhere in the world, by

any means whatsoever as follows:

       a.      From possessing, disclosing and/or using AbbVie Trade Secrets;

       b.      From making, testing, using, promoting, offering to sell, marketing,
               commercializing, or selling biosimilars, therapeutics, drugs, and/or products of
               any kind that are derived from, utilize, contain, embody, or were developed, in
               whole or in part, with the benefit or use of any AbbVie Trade Secrets;

       c.      From utilizing any processes or methods that are derived from, contain, utilize,
               embody, or were developed, in whole or in part, with the benefit or use of any
               AbbVie Trade Secrets;

       d.      From submitting or filing with any regulatory body any documents or other
               materials (in paper, electronic, or any other form, including for example, cell
               lines, assays, or drug substances) that are derived from, utilize, contain, embody,
               or were developed, in whole or in part, with the benefit or use of any AbbVie
               Trade Secrets;

       e.      Immediately to preserve and prevent from altering, destroying, or disposing of
               any evidence, in any form, relating to this action, including without limitation
               emails and paper and electronic documents, including current or archived
               electronic logs, metadata, and directories;

       f.      Immediately to catalog, quarantine, and return to AbbVie (i) all AbbVie Trade
               Secrets and (ii) all copies of all documents, information, and materials (in paper,
               electronic, or any other form, including, for example, cell lines, assays, or drug
               substances) that are derived from, utilize, contain, embody, or were developed, in
               whole or in part, with the benefit or use of any AbbVie Trade Secrets;

       g.      To identify each individual and entity to whom or to which Alvotech and its
               employees and representatives, and all persons acting in concert or participating
               with them, disclosed (i) any AbbVie Trade Secrets and (ii) any documents,
               information, and materials (in paper, electronic, or any other form, including, for
               example, cell lines, assays, or drug substances) that are derived from, utilize,
               contain, embody, or were developed, in whole or in part, with the benefit or use of
               any AbbVie Trade Secrets;

       h.      To turn over to the Court any proceeds Alvotech has received from the
               misappropriation of AbbVie Trade Secrets, which proceeds would be held in
               constructive trust until the conclusion of this litigation; and




                                                 43
      Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 44 of 45 PageID #:44




        i.     Cease and desist from its efforts to encourage employees and others, including
               from violating AbbVie’s intellectual property rights relating to its confidential and
               proprietary information

4.      Award AbbVie damages for the actual loss, unjust enrichment, and/or a reasonable royalty

due to the misappropriation, and any and all other damages that may be awarded.

5.      Award AbbVie exemplary damages pursuant to 18 U.S.C. § 1836 et seq. and 765 ILCS

        1065/1 et seq.

6.      Award AbbVie punitive damages in an amount to be determined at trial.

7.      Award AbbVie attorneys’ fees and costs, including those pursuant to 18 U.S.C. § 1836 et

        seq. and 765 ILCS 1065/1 et seq.

8.      Award AbbVie pre-judgment and post-judgment interest.

9.      Award AbbVie attorneys’ fees, costs, and expenses incurred by AbbVie in investigating

        this misconduct and litigating this action.

10.     Award AbbVie any such other relief as the Court deems appropriate.




                                                 44
    Case: 1:21-cv-01530 Document #: 1 Filed: 03/19/21 Page 45 of 45 PageID #:45




Date: March 19, 2021                     Respectfully submitted

                                          /s/ Sean M. Berkowitz

                                         Sean M. Berkowitz (ARDC No. 6209701)
                                         sean.berkowitz@lw.com
                                         LATHAM & WATKINS LLP
                                         330 North Wabash Avenue, Suite 2800
                                         Chicago, Illinois 60611
                                         Telephone: (312) 876-7700
                                         Facsimile: (312) 993-9767

                                         Douglas E. Lumish (pro hac vice forthcoming)
                                         doug.lumish@lw.com
                                         LATHAM & WATKINS LLP
                                         140 Scott Drive
                                         Menlo Park, CA 94025
                                         Telephone: (650) 328-4600
                                         Facsimile: (650) 463-2600

                                         Jennifer H. Roscetti (pro hac vice forthcoming)
                                         jennifer.roscetti@finnegan.com
                                         FINNEGAN, HENDERSON, FARABOW,
                                         GARRETT & DUNNER, LLP
                                         901 New York Avenue, NW
                                         Washington, DC 20001
                                         Telephone: (202) 408-4150
                                         Facsimile: (202) 408-4400




                                        45
